Citation Nr: 0534886	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Huntington, 
West Virginia, which denied service connection for a 
psychiatric disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in May 2003.  A transcript of the 
hearing is of record. 

In January 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained.

2.  A psychiatric disorder was not present in service or for 
years thereafter and any currently manifested psychiatric 
disability is not etiologically related to the veteran's 
period of active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The February 1999 statement of the case, the March 2002 and 
August 2005 supplemental statements of the case and May 1998, 
August 1998, September 2001, October 2001, May 2004, June 
2004 and April 2005 letters from the RO or Appeals Management 
Center (AMC), gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in May 1998, August 
1998, September 2001, October 2001, May 2004, and June 2004 
also advised the veteran of what evidence he was responsible 
for providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The August 2005 supplemental statement of 
the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that a veteran would be advised to submit 
relevant evidence in the veteran's possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination.  

Factual Background

The veteran's service medical and service personnel records 
were obtained and associated with the claims folders.  An 
August 1977 report of medical examination, completed for 
purposes of Regular Army (RA) enlistment, showed that the 
veteran's psychiatric status was clinically evaluated as 
normal.  In an August 1977 report of medical history, he 
denied a history of depression, excessive worry or nervous 
trouble of any sort.  An April 1980 report of medical 
examination, performed for purposes of release from active 
duty, again listed the veteran's psychiatric status as 
clinically normal.    

Service personnel records contain reports of drug abuse and 
fighting.

In April 1987 the veteran was admitted to Charleston Area 
Medical Center following complaints of an inability to sleep 
and psychotic thinking.  He related a long history of mood 
swings but denied any past psychiatric treatment.  Upon 
evaluation it was recommended that he undergo group and 
milleu therapy.  His diagnoses at that time were probable 
bipolar affective disorder (mixed phase versus manic phase 
versus atypical psychosis), and suspected neurological 
disorder to be ruled out with hyper reflexia with some 
unequality of neurological testing.  
 
The following month the veteran was discharged and his 
diagnosis was mixed bipolar affective disorder. 
 
The veteran continued to receive psychiatric treatment at the 
Charleston Area Medical Center, Shawnee Hills Community 
Mental Health Center, Thomas Memorial Hospital, Mildred 
Mitchell-Bateman Hospital, and Boone Memorial Hospital from 
October 1987 to June 2001.  Findings included schizoaffective 
disorder, and bipolar disorder.  There were no reports 
linking a current psychiatric disability to service.

At his hearing the veteran testified to a long history of 
psychiatric symptoms which he contended began with 
disciplinary problems in service.

In May 2005 the veteran was accorded a VA psychiatric 
examination.  The Axis I diagnosis was schizoaffective 
disorder.  In determining whether the veteran's current 
psychiatric disorder was related to service the examiner 
essentially reiterated the veteran's medical history.  He 
began by noting that the veteran first experienced a 
"break" prior to entering service while in was in his 
teens.  Thereafter the veteran left high school to join the 
Navy.  While in the Navy, he was frequently disciplined for 
marijuana use and fighting.  The examiner noted that at no 
point while the veteran was in the Navy did he display signs 
of manic behavior and no health care professional noted any 
signs of manic behavior.  Due to this fact, the examiner 
concluded that there was no connection between the veteran's 
current mental illness and service.  


Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The service medical records do not document a psychiatric 
disability, although the veteran's testimony and contentions 
could be read as reporting psychiatric symptoms in service.  

The evidence is not in dispute as to the presence of a 
current psychiatric disability.  There is thus evidence in 
support of two of the three elements needed for service 
connection.

There is no medical evidence documenting the presence of any 
psychiatric disorder until 7 years following the veteran's 
discharge, nor is there any medical evidence of a nexus 
between any current psychiatric disorder and the veteran's 
military service.  

Moreover, the only competent opinion on the relationship 
between the current psychiatric disorder and a disease or 
injury in service is that provided on the VA psychiatric 
examination in May 2005.  That opinion is against such a 
relationship as the examiner specifically indicated that 
there was no correlation between the veteran's current mental 
disorder and active duty.

As no medical professional has provided competent medical 
evidence linking the veteran's current psychiatric disorder 
to any aspect of his active service, and the veteran has not 
alluded to the existence of any such opinion, the Board finds 
that, despite the veteran's current diagnosed psychiatric 
disorder, there is no competent evidence of a nexus between 
the disorder at issue and the veteran's period of active duty 
service.  Boyer v. West, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000). 

The Board has considered the veteran's contention that he 
does, in fact, suffer from a psychiatric disorder which he 
incurred in service.  However, as a lay person without 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. West, 10 Vet. App. 
183, 186 (1997). 

Under these circumstances, the claim for service connection 
for a psychiatric disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


